Case 18-15841-ref         Doc 22 Filed 12/13/18 Entered 12/13/18 14:47:26                    Desc Main
                                 Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE: Gary D. Reeser aka Gary D. Reeser, Jr. aka            BK NO. 18-15841 REF
Gary David Reeser, Jr. aka Gary Reeser
                             Debtor(s)                       Chapter 13

PACIFIC UNION FINANCIAL, LLC                                 Related to Document No. 17
                      Movant
                                                             Hearing Date: 12/20/18
                vs.

Gary D. Reeser aka Gary D. Reeser, Jr. aka Gary
David Reeser, Jr. aka Gary Reeser
                             Respondent(s)


                      OBJECTION OF PACIFIC UNION FINANCIAL, LLC
                        TO CONFIRMATION OF CHAPTER 13 PLAN

        PACIFIC UNION FINANCIAL, LLC (hereinafter Secured Creditor), objects to confirmation of
Debtor's Chapter 13 plan and asserts in support of its Objection as follows:
        1.      On October 19, 2018, Secured Creditor filed a secured proof of claim setting forth pre-
petition arrears in the amount of $42,902.25.
        2.      Debtor's Plan provides for payment in the amount of $32,282.00 towards the arrearage
claim of the Secured Creditor.
        3.      Debtor’s Plan understates the amount of the Secured Creditor’s claim by $10,620.25, and
does not provide sufficient funding to pay said claim including present value interest.
        4.      In addition, the Debtor’s Plan provides for regular monthly payments to Secured Creditor
in the $1,692.00 wherein the required contractual monthly amount is $1,725.31.
        5.      Accordingly, Debtor's Plan is not feasible, as it does not fully compensate the Secured
Creditor.
        6.      In addition, the Debtor’s Plan fails to comply with 11 U.S.C. §§ 1322 and 1325.
        7.      Debtor(s) is/are delinquent in plan payments to the Chapter 13 Trustee in the amount of
$700.00.
        WHEREFORE, the Secured Creditor, PACIFIC UNION FINANCIAL, LLC, prays that the Court
deny confirmation of the Debtor’s Plan.

                                                  Respectfully submitted,

Date: December 13, 2018
                                                  By: /s/ Kevin G. McDonald
                                                       Kevin G. McDonald, Esquire
                                                       KML Law Group, P.C.
                                                       BNY Mellon Independence Center
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       215-825-6311
                                                       Attorney for Movant/Applicant
